Citation Nr: 0606937	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  01-09 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left radius with overriding of fragments, one 
inch shortening of the left arm, and mild injury to 
superficial branches of radial nerve (non-dominant), 
currently evaluated as 10 percent disabling, to include 
entitlement to a separate evaluation for a neurological 
disorder.

2.  Entitlement to service connection for a disorder of the 
spine.

3.  Entitlement to service connection for a spine disorder, a 
neck disorder, and a left shoulder disorder, claimed as 
secondary to service-connected residuals of a fracture of the 
left radius.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had recognized guerilla service in the 
Philippines from February 25, 1945, to November 14, 1945.

The instant appeal as to the increased rating claim arose 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Manila, the 
Republic of the Philippines, which denied a claim for an 
increased rating for residuals of a fracture of the left 
radius.  The appeal as to the service connection claims arose 
from an October 2001 rating decision that denied service 
connection for a spinal condition and a July 2002 rating 
decision that denied service connection on a secondary basis 
for disorders of the neck, back and left shoulder.  The 
veteran currently lives in North Carolina although his case 
is under the jurisdiction of the Manila VARO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

First, the Board of Veterans' Appeals (Board) notes that 
additional medical evidence pertinent to the appellant's 
claims was associated with the claims folder following his 
June 2005 Supplemental Statement of the Case (SSOC), namely, 
VA treatment records dated from November 2004 to November 
2005.  However, the appellant has not subsequently been 
provided with an SSOC.  38 C.F.R. § 19.37 (2005).

Second, the United States Court of Appeals for Veterans 
Claims (CAVC or Court) recently added further requirements to 
what must be contained in the initial notice that is provided 
by VA in service connection claims.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).  Accordingly, the RO should provide the veteran with 
notice of these additional elements.

Third, the Board finds that further VA examinations are 
warranted.  The record reveals that the last VA examiner did 
not have the benefit of a review of the claims files when 
assessing the veteran's service-connected disorder.  The 
record also contains numerous positive and negative nexus 
opinions with regard to whether there is a relationship 
between the veteran's service-connected left arm disorder and 
his spine, left shoulder, or neck problems.  See, for 
example, September 8, 1993 VA treatment record from 
neurological clinic, and December 1997 VA examination report.  
VA examinations with medical opinions provided with benefit 
of a review of the entire pertinent medical history would 
assist in the decisionmaking process.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate VA medical examination(s) 
should be developed.  The claims folder, 
including a copy of this Remand, must be 
made available to and be reviewed by the 
examiner(s).  All necessary tests should 
be conducted and the examiner(s) should 
review the results of any testing prior to 
completion of the report.  
The report of examination should include a 
detailed account of all manifestations of:

(a)  any residuals of a fracture of 
the left radius with overriding of 
fragments, one inch shortening of 
the left arm, to include any 
neurological manifestations, 
including mild injury to superficial 
branches of radial nerve; 

(b)  any spinal disorder(s); 

(c)  any neck disorder(s); and 

(d)  any left shoulder disorder(s) 

The examiner should assess the nature and 
severity of the veteran's residuals of a 
fracture of the left radius with 
overriding of fragments, one inch 
shortening of the left arm, and mild 
injury to superficial branches of radial 
nerve.  

The examiner should advance an opinion 
addressing the following questions:

(a)  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any current (1) left shoulder; 
(2) neck; and/or (3) spine disorder 
is related to his service-connected 
residuals of a fracture of the left 
radius with overriding of fragments, 
one inch shortening of the left arm, 
and mild injury to superficial 
branches of radial nerve?

(b)  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any current spine disorder is 
related to service.

A complete rationale must be given for all 
opinions and conclusions expressed.

2.  The RO should notify the claimant 
that, should service connection for any of 
the claimed disabilities be awarded, a 
schedular or extraschedular disability 
rating will be determined by applying 
relevant diagnostic codes in the rating 
schedule, found in title 38, Code of 
Federal Regulations, to provide a 
disability rating from 0% to as much as 
100% (depending on the disability 
involved) based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment.  That notice must 
also provide examples of the types of 
medical and lay evidence that the claimant 
could submit (or ask VA to obtain) that 
are relevant to establishing a disability-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing exceptional 
circumstances relating to the disability.  
The RO must also notify the claimant that 
the effective date of an award of service 
connection and any assigned disability 
rating(s) will be determined based on when 
VA receives the claim, when the evidence 
that establishes the basis for a 
disability rating that reflects that level 
of disability was submitted. 

3.  After the above development has been 
completed, the RO should take adjudicatory 
action on the claims here at issue to 
include entitlement to a separate 
evaluation for a neurological disorder 
related to the service-connected left arm 
disorder.  If any benefit sought remains 
denied, an SSOC should be issued which 
addresses all evidence developed since the 
June 2005 SSOC.  The veteran and his 
representative should be given an adequate 
opportunity to respond to the SSOC.

Thereafter, the claims folder should be returned to the Board 
for further appellate review, if warranted.  No action is 
required by the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

